USCA11 Case: 20-12580     Date Filed: 01/28/2022       Page: 1 of 20




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 20-12580
                   Non-Argument Calendar
                  ____________________

MANSUR AHMED,
                                                         Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A201-341-503
                   ____________________
USCA11 Case: 20-12580          Date Filed: 01/28/2022       Page: 2 of 20




2                        Opinion of the Court                    20-12580

Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.
PER CURIAM:
       Mansur Ahmed petitions for review of a final order of the
Board of Immigration Appeals affirming an immigration judge’s
denial of his application for asylum and withholding of removal un-
der the Immigration and Nationality Act. The BIA held that the IJ
did not err in denying Mr. Ahmed’s asylum application based on an
adverse credibility determination. After review of the parties’
briefs and the record, we conclude that substantial evidence sup-
ports the IJ’s conclusions and deny Mr. Ahmed’s petition. 1
                                     I
                                    A
       Mr. Ahmed is a native and citizen of Bangladesh. He entered
the United States without valid immigration documents on or
about September 7, 2018. The Department of Homeland Security
issued Mr. Ahmed a notice to appear, charging that he was remov-
able under INA § 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i), for be-
ing present in the United States without being admitted or paroled;
and under INA § 212(a)(7)(A)(i)(I), 8 U.S.C. § 1182(a)(7)(A)(i)(I), as



1Mr. Ahmed does not challenge the BIA’s decision to affirm the IJ’s ruling
denying him relief under the United Nations Convention Against Torture and
Other Cruel, Inhuman, or Degrading Treatment or Punishment. Thus, he has
abandoned that claim. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228
n.2 (11th Cir. 2005).
USCA11 Case: 20-12580             Date Filed: 01/28/2022    Page: 3 of 20




20-12580                   Opinion of the Court                          3

a foreign national not in possession of a valid entry document at
the time of admission.
       In March of 2019, Mr. Ahmed filed an application for asylum
and withholding of removal under the INA based on his political
opinion. In his application, Mr. Ahmed asserted that he had been
attacked and threatened by members of the Awami League, the
current ruling party in Bangladesh, because he supported and
worked for the Liberal Democratic Party (the “LDP”). He further
stated that the police were unwilling and unable to protect him.
Mr. Ahmed feared returning to Bangladesh because he would be
targeted, threatened, attacked, tortured, and possibly murdered by
members of the Awami League for his continued support of the
LDP. 2
       Mr. Ahmed submitted several documents in support of his
application. These included a news article, an affidavit from his
mother, letters from local political leaders, and medical records.
                                       B
        The IJ held two evidentiary hearings on the merits of Mr.
Ahmed’s asylum petition. Mr. Ahmed was the sole witness, and
testified to the following.
      In Bangladesh, he was a member of the LDP. As a member,
he participated in rallies, arranged meetings, and hung posters.


2 Mr. Ahmed also sought withholding of removal under the CAT, but as noted,

he does not challenge that portion of the IJ’s ruling.
USCA11 Case: 20-12580            Date Filed: 01/28/2022        Page: 4 of 20




4                         Opinion of the Court                      20-12580

From June to July of 2017, he temporarily served as the vice-presi-
dent for a committee within the LDP. He was attacked on at least
three occasions by Awami League members.
       The first incident took place on January 3, 2015. Forty mem-
bers of the Awami League and twenty police officers approached
him and other LDP members at a market and told them to stop
protesting the Awami League. The Awami League members at-
tacked and beat him and other LDP members with a boat paddle,
a sharp weapon, and a hockey stick. Mr. Ahmed sustained injuries
to his back and feet. Because of this attack, he was hospitalized for
three days where doctors dressed his wounds with ointment and
bandaged his feet and back.
        The second incident occurred on June 10, 2017. Awami
League members came to Mr. Ahmed’s house and threatened him
if he did not join the Awami League. They “touched [him] and . .
. physically assaulted [him].” A.R. at 166. If he refused to join, they
said they would kill him like they had killed his father.3
      The third incident was in January of 2018. Five Awami
League members confronted Mr. Ahmed and other LDP members
as they were preparing for an LDP assembly and told them that
they could not hold their meeting. When Mr. Ahmed was return-
ing home after the meeting, he was attacked by ten Awami League
members, some of whom were wielding a knife and a hockey stick.

3 Mr. Ahmed’s father, a former leader of the Bangladesh Nationalist Party, died

in 2007 following an attack by members of the Awami League.
USCA11 Case: 20-12580        Date Filed: 01/28/2022     Page: 5 of 20




20-12580               Opinion of the Court                         5

He sustained injuries to two of his fingers and both his legs. Mr.
Ahmed was hospitalized for 14 days, and his wounds were cleaned,
bandaged, and otherwise treated. After this attack, Mr. Ahmed
stated that he hid at home while he recovered, until leaving Bang-
ladesh in March of 2018.
        On cross-examination, the government asked Mr. Ahmed
about a news article he had submitted in support of his petition,
which discussed the January of 2018 attack. The article stated that
Mr. Ahmed was a vice-president of the LDP. He responded that
he had been an interim vice-president following the dissolution of
an LDP committee for a one-month period in 2017, but that he was
not serving as vice-president at the time the article was written.
The government also questioned Mr. Ahmed about a statement in
the article that he was threatened over the phone while in the hos-
pital following the attack. He testified that the statement in the
news article was incorrect because he had not been threatened over
the phone.
        The government further cross-examined Mr. Ahmed about
why his medical records did not mention either injuries to his feet
after the 2015 attack or stitches on his finger following the 2018 at-
tack. Mr. Ahmed responded that he did not know why the records
did not include the injuries to his feet and that the stitches should
have been included on his discharge letter. The government also
asked Mr. Ahmed why his prior written statement and his mother’s
affidavit did not state that he had been beaten during the 2017 inci-
dent. Mr. Ahmed replied that he did not know why his mother had
USCA11 Case: 20-12580         Date Filed: 01/28/2022     Page: 6 of 20




6                       Opinion of the Court                  20-12580

not mentioned the attack, but that she was sick due to the various
attacks on their home by the Awami League. He did not explain
why he had not previously mentioned the physical attack in 2017.
        The IJ issued a written decision denying Mr. Ahmed’s appli-
cation for asylum and withholding of removal under the INA, find-
ing that his testimony was “generally . . . inconsistent, implausible,
and at times evasive.” A.R. at 116. The IJ further found that “[Mr.
Ahmed’s] testimonial account either contradicted or was an embel-
lishment of the narrative and basis for asylum set forth in the writ-
ten narrative.” Id. More particularly, the IJ found that, while the
newspaper article Mr. Ahmed submitted indicated that he was a
vice-president for the local LDP, his affidavit, his mother’s affidavit,
and the letter from the LDP official made no mention of Mr. Ah-
med holding a position or office in the LDP. Though Mr. Ahmed
explained that he served as a vice-president for a one-month period
in 2017, the IJ concluded that Mr. Ahmed’s testimony failed to clar-
ify his role in the LDP. The IJ also found that Mr. Ahmed failed to
provide rational explanations for the discrepancies in his medical
records. Finally, the IJ noted that Mr. Ahmed provided no evidence
of broken bones, severe injuries, disability, or other forms of lasting
physical or mental harm. Based on that and the Department of
State report on country conditions, the IJ concluded that Bangla-
desh did not have “so serious a problem to constitute a pattern or
practice of ‘persecution’ that is systematic, pervasive, or orga-
nized.” Id. at 120.
USCA11 Case: 20-12580        Date Filed: 01/28/2022     Page: 7 of 20




20-12580               Opinion of the Court                         7

        The BIA dismissed Mr. Ahmed’s appeal, adopting the IJ’s
findings and conclusions. The order stated that “[t]he inconsisten-
cies regarding [Mr. Ahmed’s] role in the LDP, his injuries, and med-
ical treatment, coupled with the [IJ’s] demeanor observation, con-
stitute significant evidence of a lack of credibility in [Mr. Ahmed’s]
asylum claim.” Id. at 8 (internal quotation marks omitted).
      Mr. Ahmed timely filed this petition.
                                  II
       We review the decision of the BIA, except to the extent that
the BIA expressly adopts or explicitly agrees with the IJ’s opinion.
See Ayala v. U.S. Att’y Gen., 605 F.3d 941, 947–48 (11th Cir. 2010).
Here, the BIA did not make any independent findings or reach any
independent conclusions. It instead agreed with the IJ’s findings,
stating that his reasons were supported by the record. As such, we
“review the IJ’s decision as if it were the BIA’s.” Chen v. U.S. Att’y
Gen., 463 F.3d 1228, 1230 (11th Cir. 2006).
        We review credibility determinations under the substantial
evidence test. Id. at 1230–31. Under this deferential test, we affirm
the BIA’s decision if it is “supported by reasonable, substantial, and
probative evidence on the record considered as a whole.” Adefemi
v. Ashcroft, 386 F.3d 1022, 1026–27 (11th Cir. 2004) (en banc) (in-
ternal quotation marks omitted). We will reverse the IJ’s credibil-
ity findings “only if the evidence compels a reasonable fact finder
to find otherwise.” Chen, 463 F.3d at 1230–31 (internal quotation
marks omitted).
USCA11 Case: 20-12580        Date Filed: 01/28/2022      Page: 8 of 20




8                       Opinion of the Court                 20-12580

       A credibility determination may be based on the totality of
the circumstances, including: (1) “the demeanor, candor, or re-
sponsiveness of the applicant;” (2) the plausibility of the applicant’s
account; (3) the consistency of the applicant’s statements with
other record evidence; and (4) “any inaccuracies or falsehoods in
such statements, without regard to whether an inconsistency, inac-
curacy, or falsehood goes to the heart of the applicant’s claim, or
any other relevant factor.” INA § 208(b)(1)(B)(iii), 8 U.S.C.
§ 1158(b)(1)(B)(iii). When the IJ makes an adverse credibility find-
ing, he must offer specific, cogent reasons for the finding. See
Chen, 463 F.3d at 1231. The burden then shifts to the applicant to
demonstrate that the decision was not supported by such specific,
cogent reasons or substantial evidence. See id. A tenable explana-
tion for any inconsistencies in the applicant’s testimony, however,
may still not compel reversal of the IJ’s adverse credibility determi-
nation. See id. at 1233.
        We have explained, based on the language of the statute,
that the immateriality of the inconsistencies the IJ identifies in sup-
port of his adverse credibility determination does not compel re-
versal. See, e.g., Chen, 463 F.3d at 1233 (stating that based on the
language of § 1158(b)(1)(B)(iii), it did not matter for purposes of
reversal that the inconsistencies and discrepancies noted by the IJ
were “trivial” and “irrelevant to the dispositive issues”). Neverthe-
less, the inconsistencies relied on by the IJ cannot be “wholly im-
material.” Kueviakoe v. U.S. Att’y Gen., 567 F.3d 1301, 1305 (11th
Cir. 2009) (explaining that the “identified inconsistencies”—the
USCA11 Case: 20-12580        Date Filed: 01/28/2022      Page: 9 of 20




20-12580                Opinion of the Court                         9

petitioner’s interchanging of the words “car” and “truck”—“were
not sufficient to support a finding of lack of credibility because they
were not inconsistencies at all” but merely a “difference in termi-
nology” and “wholly immaterial” to the asylum petition).
        Here, the IJ’s finding that Mr. Ahmed was not credible based
on the inconsistencies between his testimony and the record evi-
dence is supported by substantial evidence. The IJ identified sev-
eral, specific inconsistencies within Mr. Ahmed’s testimony and be-
tween his testimony and the record evidence. For example, the IJ
detailed that Mr. Ahmed embellished his testimony by testifying to
details that otherwise did not appear in any documentation submit-
ted in support of his application. The IJ also noted specific incon-
sistencies concerning Mr. Ahmed’s medical records and regarding
his alleged role in the LDP. “[W]hile [Mr. Ahmed’s] explanations
of the [inconsistencies are] tenable, we cannot say, especially given
the relative lack of corroborating evidence, that these explanations
would compel a reasonable fact finder to reverse the IJ’s credibility
determination.” Id.
       Additionally, the IJ’s identified inconsistencies are not
wholly immaterial. See Kueviakoe, 567 F.3d at 1305. The discrep-
ancies identified by the IJ were not a mere difference of word
choice as in Kueviakoe, and Mr. Ahmed did not attempt to explain
any of them as such. See id. Instead, Mr. Ahmed testified that he
did not know why the medical records did not mention injuries to
his feet or any stitches, that he did not know why the newspaper
article referred to him as a vice-president, and that his mother’s
USCA11 Case: 20-12580       Date Filed: 01/28/2022    Page: 10 of 20




10                     Opinion of the Court                20-12580

affidavit was incomplete because she was sick. These inconsisten-
cies are not “wholly immaterial.”
       Our dissenting colleague states that the identified inconsist-
encies do not support an adverse credibility determination because
they bolster Mr. Ahmed’s credibility. See Dissenting Op. at 9.
Were we reviewing the credibility determination de novo, we may
well agree. The relevant statute is clear, however, that the adverse
credibility determination may be based on several factors, includ-
ing the “responsiveness of the applicant” and “the consistency of
the applicant’s statements with other record evidence.”
§ 1158(b)(1)(B)(iii). Given this statutory language, then, the incon-
sistences noted by the IJ are probative of Mr. Ahmed’s credibility.
Similarly, it does not matter that the inconsistencies may have been
“diminshment[s]” or “bolster[ed]” his credibility, Dissenting Op. at
6, 9, because it is indisputable that they were inconsistences. See
§ 1158(b)(1)(B)(iii). Although the administrative record may sup-
port a different outcome, that is not the standard we are required
to apply. See Adefemi, 386 F.3d at 1027 (“[T]he mere fact that the
record may support a contrary conclusion is not enough to justify
a reversal of the administrative findings.”).
       Because the IJ offered specific, cogent reasons to support his
credibility determination, the burden shifted to Mr. Ahmed to
demonstrate error. In his petition, Mr. Ahmed argues that he ex-
plained the inconsistencies in the news article and the IJ’s findings
as to the medical records were incorrect. This, however, is insuffi-
cient to disturb the adverse credibility finding. We have previously
USCA11 Case: 20-12580       Date Filed: 01/28/2022    Page: 11 of 20




20-12580               Opinion of the Court                       11

found substantial evidence to support an adverse credibility deter-
mination where the applicant’s testimony “included at least one in-
ternal inconsistency” and “one omission,” and the applicant did not
provide corroborating evidence that would have rebutted these in-
consistencies and omissions. See Xia v. U.S. Att’y Gen., 608 F.3d
1233, 1240 (11th Cir. 2010). Other than his own testimony, which
the IJ found not credible, Mr. Ahmed did not provide any evidence
to corroborate his account in rebuttal to the identified inconsisten-
cies. Indeed, his own testimony at times failed to explain discrep-
ancies in his case. Thus, Mr. Ahmed failed to meet his burden.
                                 III
       The IJ’s credibility determination is supported by substantial
evidence, and this record does not compel us to reverse. We there-
fore deny Mr. Ahmed’s petition.
      PETITION DENIED.
USCA11 Case: 20-12580        Date Filed: 01/28/2022      Page: 12 of 20




20-12580             ROSENBAUM, J., Dissenting                         1

ROSENBAUM, Circuit Judge, Dissenting:
        The majority denies Mansur Ahmed’s petition because it
finds that the record does not compel reversal of the Immigration
Judge’s (“IJ”) credibility finding. It arrives at this result by applying
the deferential “substantial evidence” standard of review to the IJ’s
factual finding that Ahmed was not credible. While I understand
the deference we must give to the IJ on these matters, I respectfully
dissent because, in my view, the record as a whole demonstrates
that there were not “specific, cogent reasons” for the adverse cred-
ibility determination. Forgue v. U.S. Atty. Gen., 401 F.3d 1282,
1287 (11th Cir. 2005). I would grant Ahmed’s petition and remand
accordingly.
        We review factual findings, like the credibility determina-
tion here, under the substantial-evidence test. Ruiz v. U.S. Att’y
Gen., 440 F.3d 1341, 1350 (11th Cir. 2006). Our review is deferen-
tial, requiring us to affirm the agency’s decision if it is supported by
“reasonable, substantial, and probative evidence on the record con-
sidered as a whole.” Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341,
1351 (11th Cir. 2009) (quotation marks omitted). We have ex-
plained that findings of fact in this context may be reversed only if
the record compels a different result. Id.
       The IJ denied Ahmed’s application after finding he was not
credible because the IJ said Ahmed “testified in an inconsistent, im-
plausible, and at times evasive manner,” and his “testimonial ac-
count either contradicted or was an embellishment of the narrative
and basis for asylum set forth in the written narrative he provided.”
USCA11 Case: 20-12580           Date Filed: 01/28/2022         Page: 13 of 20




2                       ROSENBAUM, J., Dissenting                    20-12580

As support for these conclusions, the IJ cited some differences be-
tween Ahmed’s testimony and the documentary evidence he pro-
vided.
        The first set of supposed inconsistencies the IJ identified
went to Ahmed’s role in the LDP. In his affidavit and testimony,
Ahmed claimed he was a “general worker” and a “member” of the
LDP, while a newspaper article he submitted referred to him as a
“local leader” and the “vice president” of the “Chatkhil LDP upazila
unit.” When asked about this discrepancy on cross examination,
Ahmed explained that he held the role as vice president for a par-
ticular committee on an interim basis from June 2017 to July 2017.
        The second set of ostensible inconsistencies the IJ identified
appears in Ahmed’s testimony concerning the injuries he suffered
during the attacks by his persecutors. The IJ first noted that Ahmed
testified his feet were treated for wounds he received in the 2015
attack. But when asked about these wounds, Ahmed was unable
to explain “why there was no injury to his feet noted on the medical
letter.”
        Last, the IJ found an “inconsistency” between a letter Ah-
med’s mother wrote and a physician’s letter dated January 30,
2018. 1 Ahmed’s mother’s letter said that her son was “injured heav-
ily” by Awami League supporters on January 30, 2018. According


1 Because there is no such letter dated January 30, 2018, I assume that the IJ
was actually discussing a letter dated February 12, 2018, that contains this in-
formation.
USCA11 Case: 20-12580        Date Filed: 01/28/2022     Page: 14 of 20




20-12580             ROSENBAUM, J., Dissenting                       3

to the IJ, the physician’s letter contradicted Ahmed’s mother’s
claim because it indicated that Ahmed was “‘brought in for treat-
ment’ for cuts on his hands, legs, and shoulders, and for bruises and
swelling,” yet the only treatment reported during this “two-week
admission” was cleaning of Ahmed’s wounds and administering of
pain medicine.
        The Majority Opinion upholds the BIA’s decision upholding
the IJ’s determination that Ahmed was not credible. It does so in
large part because the relevant statute provides that “a trier of fact
may base a credibility determination on … any inaccuracies or
falsehoods in [an applicant’s statements], without regard to
whether an inconsistency, inaccuracy, or falsehood goes to the
heart of the applicant’s claim.” See 8 U.S.C. § 1158(b)(1)(B)(iii).
       To be sure, the statute gives the trier of fact wide latitude,
but that latitude is not boundless. The statute also requires the trier
of fact to consider the totality of the circumstances and relevant
facts. Indeed, it provides, in pertinent part, as follows:
              Considering the totality of the circum-
              stances, and all relevant factors, a trier
              of fact may base a credibility determina-
              tion on the demeanor, candor, or re-
              sponsiveness of the applicant or witness,
              the inherent plausibility of the appli-
              cant’s or witness's account, the con-
              sistency between the applicant’s or wit-
              ness’s written and oral statements
              (whenever made and whether or not
USCA11 Case: 20-12580       Date Filed: 01/28/2022    Page: 15 of 20




4                   ROSENBAUM, J., Dissenting              20-12580

             under oath, and considering the circum-
             stances under which the statements
             were made), the internal consistency of
             each such statement, the consistency of
             such statements with other evidence of
             record (including the reports of the De-
             partment of State on country condi-
             tions), and any inaccuracies or false-
             hoods in such statements, without re-
             gard to whether an inconsistency, inac-
             curacy, or falsehood goes to the heart of
             the applicant’s claim, or any other rele-
             vant factor.
8 U.S.C. § 1158(b)(1)(B)(iii) (emphasis added). And, after consider-
ing the totality of the circumstances, the IJ must support her ad-
verse credibility determination with “specific, cogent reasons.”
Forgue, 401 F.3d at 1287. So, while “inaccuracies and falsehoods”
don’t have to be material to the basis for the application to support
an adverse credibility determination, they still have to be consid-
ered in context and they still must make sense as reasons to disbe-
lieve the applicant.
       Taking each of the IJ’s offered “inconsistencies” in turn re-
veals that, when considered within the totality of the circum-
stances, they cannot be used to provide the requisite specific, co-
gent reasons for an adverse credibility determination.
    Before I explain why, I note that we must remember that
Ahmed seeks asylum on the basis that he has been persecuted for
USCA11 Case: 20-12580        Date Filed: 01/28/2022     Page: 16 of 20




20-12580             ROSENBAUM, J., Dissenting                       5

his political opinion—that is, his support of the LDP. On this rec-
ord, regardless of anything else, it is clear that, among other things,
Ahmed has been injured by the Awami League on two distinct oc-
casions because of his support of the LDP. And those two incidents
have resulted in serious enough injuries that he has landed in the
hospital for three days and fourteen days, respectively.
       With that background in mind, I consider the first purported
discrepancy between Ahmed’s claim he was a “member” of the
LDP and the newspaper article’s report that he was a “vice presi-
dent.” Even if we set aside the reality that newspaper articles are
no more inherently reliable than an individual’s unsworn testi-
mony—and that, if anything, they may be less reliable because, by
design, they rely on hearsay (and often double hearsay)—the IJ’s
reliance on the discrepancy here is not cogent.
       The IJ did not address Ahmed’s explanation in his decision,
much less explain whether, or why, he found that Ahmed’s expla-
nation was “inconsistent, implausible, [or] evasive.” Nor did he ex-
plain how he could have found Ahmed’s testimony on this point
“contradicted or . . . an embellishment of the narrative and basis set
forth in his written asylum application.”
       In the course of seeking asylum for persecution based on his
political opinion, Ahmed testified that he was an active member of
the LDP—a political party. This testimony came after he had sub-
mitted an article that referred to him as the vice president of a unit
within the LDP. If Ahmed were going to lie about his role in the
LDP, it would make no sense for Ahmed to do so by downplaying
USCA11 Case: 20-12580       Date Filed: 01/28/2022     Page: 17 of 20




6                    ROSENBAUM, J., Dissenting              20-12580

it when the basis of his claim to relief is that he was attacked be-
cause of his political opinion. If anything, a leadership role would
strengthen his claim. But rather than claiming to be a vice presi-
dent because he served as the vice president of a committee on only
an interim basis for only a month in 2017, Ahmed said that he was
a member. A newspaper article said otherwise, and for this, in part
at least, the IJ deemed Ahmed a liar. Embellishment—which is the
word the IJ used to describe Ahmed’s testimony—implies enhance-
ment. But the “lie” the IJ attributed to Ahmed here would have
been diminishment. It can hardly be considered “cogent” to say
that Ahmed must have been lying when he diminished his chances
at getting relief.
          Next, I turn to the lack of reference to Ahmed’s foot wounds
in the medical letter. This medical letter refers to Ahmed’s hospi-
talization in 2015 after he asserts he was attacked by the Awami
League. I acknowledge that the medical letter does not include a
reference to the wounds to Ahmed’s feet. But that is meaningless
when considered in light of what was in the medical letter. That
is, it is meaningless when considered in context, or in the “totality
of the circumstances.” The letter explained, “The patient described
that he [was] assaulted by opposite political party and get injury to
head and back with bruising all over his body.” Then, the letter
said Ahmed’s “shirt was torn in different areas and torn areas were
blood-mixed....” The letter characterized the injuries as consisting
of “complex” cuts with a “sharp knife” to his back and leg, as well
as injuries from “blunt” weapons to his head, arms, face, neck, and
USCA11 Case: 20-12580       Date Filed: 01/28/2022    Page: 18 of 20




20-12580            ROSENBAUM, J., Dissenting                      7

abdomen. It also notes that Ahmed was treated in the “Surgery”
Department. And after a three-day stay in the hospital so the Sur-
gery Department of the hospital could tend to his wounds, Ahmed
was released with two different antibiotics and pain medications
and instructed to “[s]tay 7 days in full bed rest.”
       The IJ said there was “no mention of suturing or bandaging
that one would expect,” and he further stated that any reference to
medical treatment was “conspicuously absent.” But Ahmed can’t
control how the hospital provides its records. And the IJ never ex-
plained why one might expect to see mention of suturing or band-
aging when the records don’t say anything at all about the treat-
ment that Ahmed received. Nor did the IJ explain why the absence
of any reference to treatment was significant when the IJ didn’t
question the authenticity of the records.
        When we consider the context, then, that the report does
not specifically contain a reference to bandaging Ahmed’s feet or
suturing his wounds tells us nothing. Again, the records indicate
that Ahmed arrived at the hospital with injuries all over his body,
stayed there three days, and was discharged with a host of prescrip-
tions and instructions to spend seven days on full bed rest. The
letter states not one single word about treatment the hospital ad-
ministered. But based on the totality of the circumstances, it defies
logic to suggest that the hospital would have noted all these inju-
ries, kept Ahmed there for three days in the “Surgery” Department,
but at no point bandaged or sutured the “complex” “sharp knife”
wounds Ahmed was prescribed antibiotics for upon his discharge.
USCA11 Case: 20-12580        Date Filed: 01/28/2022      Page: 19 of 20




8                    ROSENBAUM, J., Dissenting                20-12580

One wonders what goes on in this hospital’s Surgery Department
if not surgery. In sum, given the totality of the circumstances, it
isn’t “cogent” to find that Ahmed is not credible based on the ab-
sence of a specific reference to Ahmed’s foot wounds in the medical
letter relating to Ahmed’s 2015 hospitalization.
         Last, I consider the purported discrepancy between Ah-
med’s mother’s statement that Ahmed was “heavily” injured and
the physician’s letter pertaining to Ahmed’s 2018 hospitalization,
which Ahmed asserts occurred after he was attacked by the Awami
League. The letter from the physician consists of six short sen-
tences in its entirety (and one says only “If you have any questions
about this particular patient or require further information please
feel free to contact me.”), so it provides little detail. But the infor-
mation it does give actually corroborates Ahmed’s mother’s state-
ment that Ahmed was seriously injured in the January confronta-
tion with the Awami League. The letter states that Ahmed was
brought in on January 30, 2018, which is consistent with Ahmed’s
testimony that he went to the hospital after being attacked that day.
It is also consistent with the reports that the Awami Party attacked
members of the LDP that day. In addition, the letter notes that
Ahmed had cuts on his hands, legs, and shoulders, as well as bruises
and swelling, all of which is consistent with his testimony that he
was brutally attacked by a group of individuals that day, some of
whom were armed with hockey sticks or knives. Significantly, the
letter also states that Ahmed spent two weeks in the hospital,
USCA11 Case: 20-12580        Date Filed: 01/28/2022     Page: 20 of 20




20-12580             ROSENBAUM, J., Dissenting                       9

which is consistent with his testimony that he spent two weeks in
a hospital.
       Left with having to explain away how a two-week hospital
stay did not provide corroboration of Ahmed’s and his mother’s
statements, the IJ opined that the length of a hospital stay does not
necessarily establish the severity of the patient’s injuries. But even
assuming that a hospital would keep a patient for two weeks be-
cause of cuts, bruises and swelling that weren’t serious and didn’t
require medical attention for that whole period—a significant leap
of faith—spending two weeks in a hospital certainly doesn’t pro-
vide any basis for a trier of fact to conclude that an individual’s in-
juries were not severe. Again, this supposed discrepancy really isn’t
a discrepancy when considered in the totality of the circumstances.
        Ultimately, the IJ’s stated reasons for finding Ahmed not to
be credible are not cogent when viewed in light of the totality of
the circumstances and the entire record. On the contrary, the doc-
umentary evidence the IJ relied on actually bolsters Ahmed’s cred-
ibility on his claims that, because of his political beliefs, he was
beaten and severely injured on multiple occasions. In short, when
we look at the totality of the circumstances, there are no specific,
cogent reasons to conclude that the supposed inconsistencies in the
record support an adverse credibility determination. For these rea-
sons, I respectfully dissent.